06/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 18-0190



                                  No. DA 18-0190

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

KENT RODERICK JENSEN,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 21, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 15 2020